 



EXHIBIT 10.3
BELGIAN FORM
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT FOR EMPLOYEES
[FORM OF AWARD] AWARDED TO [GRANTEE’S NAME] ON [GRANT DATE]
The Scotts Miracle-Gro Company (“Company”) and its shareholders believe that
their business interests are best served by ensuring that you have an
opportunity to share in the Company’s business success. To this end, the Company
adopted and its shareholders approved The Scotts Miracle-Gro Company 2006
Long-Term Incentive Plan (“Plan”) through which key employees, like you, may
acquire (or share in the appreciation of) common shares of the Company.
We cannot guarantee that the value of your Award (or the value of the common
shares you acquire through an Award) will increase. This is because the value of
the Company’s common shares is affected by many factors. However, the Company
believes that your efforts contribute to the value of the Company’s common
shares and that the Plan (and the Awards made through the Plan) is an
appropriate means of sharing with you the value of your contribution to the
Company’s business success.
This Award Agreement describes the type of Award that you have been granted and
the conditions that must be met before you may receive the value associated with
your Award. To ensure you fully understand these terms and conditions, you
should:

  •   Read the Plan and the Plan’s Prospectus, as supplemented, carefully to
ensure you understand how the Plan works;     •   Read this Award Agreement
carefully to ensure you understand the nature of your Award and what you must do
to earn it; and     •   Contact [Contact’s Name at Company], [Contact’s Title]
at [Telephone Number] if you have any questions about your Award. Or, you may
send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company
Attention: [Contact’s Name at Company]
[Contact’s Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, upon receipt of this Award Agreement, you must execute an acknowledgment
of receipt in the form as attached hereto (the “Acknowledgment of Receipt” or
“Acknowledgment”) and return this Acknowledgment to [Third Party Administrator]
at the address listed in the Acknowledgment within [___days following the Grant
Date] and decide whether you wish to accept this award of NSOs. If you decide to
accept the Award, you must also complete the Acceptance Form attached hereto.
Acceptance of the Award hereunder will only take place by returning this Award
Agreement and the Acceptance Form attached hereto, all duly executed by you, to
[Third Party Administrator] at the address listed in the Acknowledgment within
60 days following the Grant Date, if you elect to be subject to tax at grant or
completely reject the NSOs, or after the 60th day following the Grant Date [but
before the ___day following the Grant Date], if you decide to be subject to tax
at exercise.

-1-



--------------------------------------------------------------------------------



 



BELGIAN FORM
If you do not return a signed copy of the Acknowledgement within [___days
following the Grant Date] to the address shown below and a signed copy of the
Award Agreement and the Acceptance Form on or before [___days following the
Grant Date], your NSOs will be forfeited and you will not be entitled to receive
anything on account of this award of NSOs.

-2-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Description of Your Nonqualified Stock Options
In accordance with the Prospectus dated February 1, 2006 (the “Prospectus”)
relating to the Plan, on this ___day of ___, 2006 (the “Grant Date”), you have
hereby been awarded Nonqualified Stock Options (the “NSOs”) to purchase [Number
of NSOs Granted] common shares of The Scotts Miracle-Gro Company (the “Company”)
(the “Award”). Each NSO entitles you to purchase one of the Company’s common
shares, but only if
(i) you pay US$[Price] (the “Exercise Price”) for each common share you
purchase;
(ii) you exercise the NSOs on or before [Expiration Date] (the “Expiration
Date”); and
(iii) you meet the terms and conditions described in this Award Agreement, the
Plan, the Prospectus and the Belgian Prospectus Supplement dated
                    , 2007 (the “Belgian Prospectus Supplement”).
You also must arrange to pay any taxes due on grant and/or exercise using one of
the procedures described later in this Award Agreement. Unless otherwise defined
herein, capitalized terms used in this Award Agreement are defined in the
Prospectus or the Plan.
Limits on Exercising Your NSOs
Normally, your NSOs will vest (and become exercisable) on [Vesting Date] (the
“Vesting Date”) but only if you are actively employed by the Company or any
Subsidiary or Affiliate on the Vesting Date and all other conditions described
in this Award Agreement, the Plan, the Prospectus and the Belgian Prospectus
Supplement are met.
Note: This does not mean that you must exercise your NSOs on the Vesting Date;
this is merely the first date that you may do so. However, your NSOs will expire
unless they are exercised on or before the Expiration Date or any other date at
which your right to the NSOs and/or to exercise the NSOs is forfeited in
accordance with the terms and conditions of this Award Agreement, the Plan, the
Prospectus or the Belgian Prospectus Supplement.
There are some special situations in which your NSOs may vest earlier. These are
described further in this Award Agreement.
At any one time, you may not exercise NSOs to buy less than 100 common shares of
the Company (or, if smaller, the number of your outstanding vested NSOs). Also,
you may never exercise an NSO to purchase a fractional common share of the
Company. NSOs for fractional common shares will always be redeemed for cash. You
acknowledge and accept that this may trigger a different Belgian tax and social
security treatment than when common shares are issued upon exercising the NSOs
and that you have consulted any tax attorneys or accountants you deem advisable
thereon and that you are fully informed on such tax and/or social security
treatment and you accept all liability with regard to such taxes and/or social
security and the payment thereof.
Exercising Your NSOs
After they vest, you may exercise your NSOs by completing an exercise notice in
the form as attached to this Award Agreement (the “Exercise Notice”). Additional
copies of this Exercise Notice and a description of the procedures that you must
follow to exercise your NSOs are available from [Third Party Administrator] at
[TPA Telephone Number] or at the address shown in the Acknowledgment of Receipt.

-3-



--------------------------------------------------------------------------------



 



BELGIAN FORM
If you accept this award of NSOs within 60 days following the Grant Date, you
must pay the amount of Belgian tax due on the grant of the NSOs, as well as any
Belgian social security which may be due thereon, in the month in which the 60th
day following the Grant Date falls. If you accept this Award after the 60th day
following the Grant Date, you will only be subject to tax and/or social security
at exercise. Before choosing the timing of your acceptance, you should read the
“Federal Income Tax” section of the Prospectus as well as the Belgian Prospectus
Supplement to ensure you understand the U.S. federal and Belgian income tax
effect of accepting your NSOs and of the difference in taxation which exists
depending on the timing of your acceptance.
Should you wish so, this amount of tax and/or social security can be withheld by
the social secretariat of your employer from your salary of the month in which
the NSOs become taxable and paid to the Belgian tax authorities. You can elect
for the social secretariat of your employer to be instructed to do so in the
Acceptance Form attached hereto.
At the time of exercise, you must pay the aggregate exercise price plus taxes,
if any. Payment of the aggregate exercise price and any related taxes shall be
done by any of the following methods, or a combination thereof, at your
election:

  [a]   Exercise and Hold: If you elect this alternative, you must pay the full
exercise price plus related taxes :

  (i)   in cash;     (ii)   in a cash equivalent; or     (iii)   in common
shares of the Company having a value equal to the aggregate exercise price and
any related taxes and which you have owned for at least six months before the
exercise date;

  [b]   Cashless Exercise and Sell: If you elect this alternative, you will be
deemed to have simultaneously exercised the NSOs and to have sold the common
shares underlying those NSOs. When the transaction is complete, you will receive
cash (but no common shares of the Company) equal to the difference between the
aggregate value of the common shares deemed to have been acquired through the
exercise minus the NSOs’ aggregate exercise price and related taxes. You
acknowledge and accept that this way of exercising your NSOs may trigger
additional Belgian taxes and/or social security and that you have consulted any
tax attorneys or accountants you deem advisable thereon and that you are fully
informed on such additional taxes and/or social security and you accept all
liability with regard to such additional taxes and/or social security and the
payment thereof;     [c]   Combination Exercise: If you elect this alternative,
you will be deemed to have simultaneously exercised the NSOs and to have sold a
number of those common shares with a value equal to the NSOs’ aggregate exercise
price and related taxes. When the transaction is complete, the balance of the
common shares subject to the NSOs you exercised will be transferred to you. You
acknowledge and accept that this way of exercising your NSOs may trigger
additional Belgian taxes and/or social security and that you have consulted any
tax attorneys or accountants you deem advisable thereon and that you are fully
informed on such additional taxes and/or social security and you accept all
liability with regard to such additional taxes and/or social security and the
payment thereof.

-4-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Any NSO shall only be deemed exercised upon receipt by the Company of a fully
completed and executed Exercise Notice together with the aggregate exercise
price but only if and when the taxes due at grant and/or exercise have been
fully paid. At that time, you will receive one common share of the Company for
each NSO exercised. You acknowledge and agree that the Company may refuse to
honor the exercise and to deliver common shares of the Company if the exercise
price and or any taxes due on the grant and/or exercise of the NSOs have not
been paid at the time of exercise.
Before choosing an exercise method, you should read the “Federal Income Tax”
section of the Prospectus as well as the Belgian Prospectus Supplement to ensure
you understand the U.S. federal and Belgian income tax effect of exercising your
NSOs and of the exercise method you choose.
If you do not elect one of these methods, we will apply the Cashless Exercise
and Sell method described above.
Tax Treatment of Your NSOs
A limited description of the Belgian and U.S. federal income tax treatment of
your NSOs is discussed in the Plan’s Prospectus and the Belgian Prospectus
Supplement. This description is given for your information only and can not be
relied upon or used in any way against the Company, its Affiliates or
Subsidiaries. You understand that you may suffer adverse tax consequences as a
result of the grant of the NSOs and your acceptance thereof, as well as of your
purchase or disposition of the common shares of the Company. By executing this
Award Agreement, you represent that you have consulted with any tax attorneys or
accountants you deem advisable in connection with the grant and acceptance of
the NSOs as well as with the purchase and disposition of the common shares of
the Company and that you are not relying on the Company for tax advice.
*****
General Terms and Conditions
You May Forfeit Your NSOs if Your Employment Ends
Normally, you may exercise your NSOs after they vest and before the Expiration
Date. However, your NSOs may be cancelled earlier than the Expiration Date if
your employment terminates before [Vesting Date].
[a] If your employment is terminated for “cause” (as defined in the Plan), the
NSOs will expire on the date your employment ends; or
[b] If your employment is terminated because of your [i] death or [ii]
disability (as defined in the Plan), the NSOs will expire on the earlier of the
Expiration Date or 12 months after such termination; or
[c] If your employment is terminated after you have reached either [i] age 55
and completed at least 10 years of employment or [ii] age 62 regardless of your
years of service, the NSOs will expire on the earlier of the Expiration Date or
12 months after such termination; or
[d] If your employment is terminated for any reason other than “cause,” death or
disability, your NSOs will expire on the earlier of the Expiration Date or
90 days after such termination.
Note that it is your single responsibility to keep track of when your NSOs
expire.

-5-



--------------------------------------------------------------------------------



 



BELGIAN FORM
You May Forfeit Your NSOs if You Engage in Conduct That is Harmful to the
Company (or any Affiliate or Subsidiary)
You also will forfeit any outstanding NSOs and must return to the Company all
common shares and other amounts you have received through the Plan if, without
the Company’s consent, you do any of the following within 180 days before and
730 days after terminating employment (as defined in the Plan) with the Company
or any Affiliate or Subsidiary:
[a] You serve (or agree to serve) as an officer, Director, consultant or
employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved at any time during the five years prior to
termination of your employment or render any service (including, without
limitation, advertising or business consulting) to entities that compete with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved at any time during the five years prior to
termination of your employment;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
[c] You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, you solicit or in any manner attempt
to influence or induce any employee of the Company or any Affiliate or
Subsidiary to leave the Company’s or any Affiliate’s or Subsidiary’s employment
or use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company or any
Affiliate or Subsidiary concerning the names and addresses of the Company’s or
any Affiliate’s or Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
[g] You engaged in conduct that the Committee reasonably concludes would have
given rise to a termination for “cause” (as defined in the Plan) had it been
discovered before you terminated your employment.

-6-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Your NSOs May Vest Earlier Than Described Above.
Normally, your NSOs will vest only in the circumstances described above.
However, if there is a “Change in Control” (as defined in the Plan), your NSOs
may vest earlier. You should read the Plan, the Prospectus, and the Belgian
Prospectus Supplement carefully to ensure that you understand how this may
happen.
Amendment/Termination.
The Company may amend or terminate the Plan, the Prospectus and the Belgian
Prospectus Supplement at any time.
Rights Before Your NSOs Are Exercised:
You may not vote, or receive any dividends associated with, the common shares
underlying your NSOs.
Beneficiary Designation:
You may name a beneficiary or beneficiaries to receive or to exercise any vested
NSOs that are unexercised when you decease. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that Form. The Beneficiary Designation Form need not be completed now and is not
required as a condition of receiving your NSOs. If you die without completing a
Beneficiary Designation Form, or if you do not complete that Form correctly,
your beneficiary will be your surviving spouse or, if you do not have a
surviving spouse, your estate.
Transferring Your NSOs:
Normally your NSOs may not be transferred to another person. However, you may
complete a Beneficiary Designation Form to name the person who may exercise your
NSOs if you die before the Expiration Date of your NSOs. Also, the Committee may
allow you to place your NSOs into a trust established for your benefit or for
the benefit of your family. Contact [Third Party Administrator] at [TPA
Telephone Number] or at the address given in the Ackowledgement if you are
interested in doing this.
Governing Law:
This Award Agreement will be construed in accordance with and governed by the
laws of the United States of America and of the State of Ohio (other than laws
governing conflicts of laws).
Other Agreements:
Your NSOs will be subject to the terms of any other written agreements between
you and the Company or any Affiliate or Subsidiary to the extent that those
other agreements do not directly conflict with the terms of the Plan, the Plan’s
Prospectus, the Belgian Prospectus Supplement or this Award Agreement.
Adjustments to NSOs:
Your NSOs will be adjusted, if appropriate, to reflect any change to the
Company’s capital structure (e.g., the number of your NSOs and the Exercise
Price will be adjusted to reflect a stock split).
No Right to Employment:
Your award of NSOs is a voluntary, discretionary bonus being made on a one-time
basis and it does not constitute a commitment to make any future awards. This
award of NSOs and any payments made

-7-



--------------------------------------------------------------------------------



 



BELGIAN FORM
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Award Agreement will give you any right to continue employment
with the Company, Affiliate or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company, an Affiliate or a Subsidiary to
terminate your employment.
Data Privacy:
Information about you and your participation in the Plan, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares of stock or
directorships held in the Company, its Affiliates or Subsidiaries, details of
all NSOs or other entitlement to shares of stock awarded, cancelled, exercised,
vested, unvested or outstanding in your favor, may be collected, recorded, held,
used and disclosed for any purpose related to the administration of the Plan.
You understand that the Company, its Affiliates and Subsidiaries may transfer
such information to any third party administrators, regardless of whether such
persons are located within your country of residence, the European Economic Area
or in countries outside of the European Economic Area, including the United
States of America. You consent to the processing of information relating to you
and your participation in the Plan in any one or more of the ways referred to
above.
Other Rules:
Your NSOs are also subject to more rules described in the Plan, the Plan’s
Prospectus and the Belgian Prospectus Supplement, which are all incorporated
herein by reference thereto. You should read all of these documents carefully to
ensure you fully understand all the terms and conditions of the grant of NSOs
made to you under this Award Agreement.
*****
You may contact [Third Party Administrator] at [TPA Telephone Number] or at the
address given below in the Acknowledgement of Receipt if you have any questions
about your award of NSOs or this Award Agreement.
Executed in twofold on                     , the Grantee and the Company each
acknowledging having received one original copy.

                  The Scotts Miracle-Gro Company    
 
                     
[NAME OF GRANTEE]
  Represented by,        
 
           
 
  Function,        
 
           

-8-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Your Acknowledgment of Receipt
     Unless otherwise defined herein, capitalized terms used in this
Acknowledgment of Receipt (the “Acknowledgement”) are defined the Award
Agreement dated                     , 200___(the “Award Agreement”), the
Prospectus dated February 1, 2006, the Belgian Prospectus Supplement dated
                    , 200___, and/or the Plan dated                     , 2006.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I have received
a copy of the Plan’s Prospectus and the Belgian Prospectus Supplement;     •   A
copy of the Award Agreement has been made available to me;     •   If I do not
return a signed copy of this Acknowledgement within [___days following the Grant
Date] to the address shown below and a signed copy of the Award Agreement and
the Acceptance Form on or before [___Days Post Grant Date], my NSOs will be
forfeited and I will not be entitled to receive anything on account of this
award of NSOs.

                  [Grantee’s Name]   THE SCOTTS MIRACLE-GRO COMPANY    
 
               
By:
      By:        
 
 
 
     
 
   
Date signed:
      Name:        
 
 
 
     
 
   
 
      Title:        
 
         
 
   
 
      Date signed:        
 
         
 
   

A signed copy of this Acknowledgement must be sent to the following address no
later than [___days following the Grant Date]:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
After the executed Acceptance Form, Acknowledgement and Award Agreement have
been received, The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan
Committee will acknowledge receipt thereof.

-9-



--------------------------------------------------------------------------------



 



BELGIAN FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
ACCEPTANCE FORM
     Unless otherwise defined herein, capitalized terms used in this Acceptance
Form are defined in the award agreement dated                     , 200___(the
“Award Agreement”), the Prospectus dated February 1, 2006, the Belgian
Prospectus Supplement dated ___, 200___, and/or the Plan dated
                    , 2006.
     The undersigned,                                          (the “Grantee”),
acknowledges having been awarded on                     , 200___,
                     NSOs to purchase ___common shares of the Company (the
“Award”).
     The Grantee agrees to be bound by the terms and conditions of this
Acceptance Form, the Award Agreement, the Plan, the Prospectus and the Belgian
Prospectus Supplement, and hereby accepts or rejects the NSOs granted under the
Award Agreement, as specifically designated below. The Grantee acknowledges that
he or she has been encouraged to discuss this matter with his or her financial
or tax advisor and that this acceptance is made knowingly.
     If you elect to accept the NSOs, please sign this Acceptance Form and the
Award Agreement and indicate your acceptance below.
     The Grantee hereby accepts (check one ONLY):

  o   the NSOs by                     , 200___(i.e., within 60 days after the
Grant Date) to obtain taxation at grant (if you choose this option, please also
check one of the boxes below)

  o   In addition, in order to benefit from the lower valuation rules, I commit
not to exercise the NSOs offered to me on or before January 1 of the fourth
calendar year following the year in which the Award was made and I acknowledge
that if I nevertheless exercise (part or all of) these NSOs before January 1 of
the fourth calendar year following the year in which the Award was made and thus
break my commitment, my employer will be obliged to report an additional benefit
for the year of exercise. I further acknowledge that the fringe benefit will
have to be reported in my personal income tax return of the year during which I
broke my commitment and that it will be subject to the normal progressive income
tax rates.     o   I do not commit not to exercise the NSOs before January 1 of
the fourth calendar year following the year in which the Award was made and am
aware that I will therefore be subject to the higher valuation rule of the
taxable benefit resulting from such Award.

      If you want the social secretariat of your employer to make the necessary
withholdings for Belgian tax and/or social security purposes, please indicate so
below.

  o   I hereby expressly authorize the social secretariat of my employer to
withhold any taxes and/or social security which are due on the 60th day
following the Grant Date because of my acceptance herein of the Award and the
NSOs from my salary for the month in which this 60th day falls. Such withholding
shall be done in accordance with the normal withholding tax schedules and based
on the

-10-



--------------------------------------------------------------------------------



 



BELGIAN FORM

      information used by my employer to calculate the withholding tax due on my
ordinary salary. I will remain liable to pay any additional amount of tax and/or
social security due on the Award and the NSOs.     o   I do not authorize the
social secretariat of my employer to withhold any taxes and/or social security
which are due on the 60th day following the Grant Date because of my acceptance
of the Award and the NSOs from my salary for the month in which this 60th day
falls. I therefore remain fully liable to pay any Belgian income taxes and
social security which may become due because of my acceptance of the Award and
the NSOs.

  o   the NSOs by                     , 200___(i.e., after 60 days after the
Grant Date) to obtain taxation on the difference between the exercise price and
the value of the common shares at exercise.

     OR
     If you intend to reject the NSOs, indicate your rejection below.

  o   The Grantee has considered the NSOs, and hereby expressly rejects the
NSOs. The Grantee acknowledges that he or she has been encouraged to discuss
this matter with his or her financial advisor and that this rejection is made
knowingly. The Grantee further acknowledges that he or she, by rejecting the
NSOs, will not be entitled to any payment or benefit in lieu of the NSOs.

To the extent that the Grantee accepts the NSOs, by signing below, the Grantee
acknowledges and agrees that:

  •   he understandsand accepts the conditions placed on his NSOs and understand
what he has to do to earn and exercise his NSOs; and     •   he will consent (on
his/her own behalf and on behalf of his/her beneficiaries and without any
further consideration) to any necessary change to his/her NSOs or the Award
Agreement to comply with any law and to avoid paying penalties under
Section 409A of the Internal Revenue Code, even if those changes affect the
terms of his/her NSOs and reduce their value or potential value.

     
 
   
[GRANTEE’S NAME]
  Date

If you have elected to accept the NSOs within 60 days following the Grant Date
in order to benefit from the beneficial tax regime at grant, the completed form
duly signed and dated should be returned to the attention of [Third Party
Administrator] by the 60th day following the Grant Date.
If you have elected to be taxed at exercise, this form should only be executed
and returned to the attention of [Third Party Administrator] at the earliest on
the 61st day following the Grant Date but at the latest by the [___day following
the Grant Date].

-11-



--------------------------------------------------------------------------------



 



BELGIAN FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
AFFECTING NONQUALIFIED STOCK OPTIONS GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
Additional copies of this Nonqualified Stock Option Exercise Notice (and any
further information you may need about this Exercise Notice or exercising your
NSOs) are available from [Third Party Administrator] at the address given below.
Unless otherwise defined herein, capitalized terms used in this Exercise Notice
are defined in the award agreement dated                     , 200___(the “Award
Agreement”), the Prospectus dated February 1, 2006, and/or the Plan dated
                    , 2006.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise the NSOs
described below:
NOTE: You must complete a separate Nonqualified Stock Option Exercise Notice
each time you exercise NSOs granted under each award agreement (e.g., if you are
exercising 200 NSOs granted January 1, 2007 and 100 NSOs granted January 1, 2008
under a separate award agreement, you must complete two Nonqualified Stock
Option Exercise Notices, one for each set of NSOs being exercised).
AFFECTED NSOs: This exercise relates to the following NSOs (fill in the blanks):
     GRANT DATE:                                         
NUMBER OF NSOs BEING EXERCISED WITH THIS EXERCISE NOTICE:
                                        
EXERCISE PRICE: The Exercise Price due is US
$                                                            
NOTE: This amount must be the product of US $[Exercise Price mentioned in the
Award Agreement] multiplied by the number of NSOs being exercised.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
                              Cashless Exercise and Sell.
                              Combination Exercise.
                              Exercise and Hold:
                              in cash;
                              in cash equivalent;
                              in common shares of the Company.
NOTE: These methods are further described in the Award Agreement.

-12-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Note:

  •   If you select the Exercise and Hold method of exercise, you must also
follow the procedures described in the Award Agreement to pay the Exercise Price
and the taxes related to this exercise, if any. You should contact [Third Party
Administrator] at the address given below to find out the amount of the taxes
due, if any.     •   If you select either the Cashless Exercise and Sell or the
Combination Exercise methods of paying the Exercise Price, you should contact
[Third Party Administrator] at the address given below to be sure you understand
how your choice of payment will affect the number of common shares of the
Company you will receive.

YOUR ACKNOWLEDGEMENT OF EFFECT OF EXERCISE
By signing below, I acknowledge and agree that:

  •   I fully understand the effect (including the investment effect) of
exercising my NSOs and buying common shares of the Company and understand that
there is no guarantee that the value of these common shares will appreciate or
will not depreciate;     •   This Exercise Notice will have no effect if it is
not returned to [Third Party Administrator] at the address given below before
the Expiration Date specified in the Award Agreement under which these NSOs were
granted or any other date described in the Award Agreement at which I would
forfeit the NSOs and/or the right to exercise them; and     •   The common
shares of the Company I am buying by completing and returning this Exercise
Notice will be issued to me as soon as administratively practicable.

          [Grantee’s Name]    
 
        (signature)    
 
       
Date signed:
       
 
 
 
   

A signed copy of this Nonqualified Stock Option Exercise Notice must be sent to
the following address no later than on the Expiration Date:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]

-13-



--------------------------------------------------------------------------------



 



BELGIAN FORM
ACKNOWLEDGEMENT OF RECEIPT
A signed copy of this Nonqualified Stock Option Exercise Notice was received on:
                                                                                .
[Grantee’s Name]:
                              Has effectively exercised the NSOs described in
this Exercise Notice; or
                              Has not effectively exercised the NSOs described
in this Exercise Notice because
                                                                 
                                        
     (describe deficiency)
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

         
By:
       
 
 
 
   
Date:
       
 
 
 
   

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

-14-



--------------------------------------------------------------------------------



 



BELGIAN FORM
Committee’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on                     .
By:                                                             
[Grantee’s Name]
                     Has complied with the conditions imposed on the grant and
the Award Agreement remains in effect; or
                     Has not complied with the conditions imposed on the grant
and the [Name of Award(s)] are forfeited because .
                                                            
                    
describe deficiency
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

         
By:
       
 
 
 
   
Date:
       
 
 
 
   

Note: Send a copy of this completed Award Agreement to [Grantee’s Name] and keep
a copy as part of the Plan’s permanent records.

-15-



--------------------------------------------------------------------------------



 



BELGIAN FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
RELATING TO [FORM OF AWARD] AWARD GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
1.00 Instructions for Completing This Beneficiary Designation Form
You may use this Beneficiary Designation Form to [1] name the person you want to
receive any amount due under The Scotts Miracle-Gro Company 2006 Long-Term
Incentive Plan after your death or [2] change the person who will receive these
benefits.
There are several things you should know before you complete this Beneficiary
Designation Form.
First, if you do not elect a beneficiary, any amount due to you under the Plan
when you die will be paid to your surviving spouse or, if you have no surviving
spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this Beneficiary Designation Form and
return it to [Third Party Administrator] at the address given below.
Third, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fourth, if you designate your spouse as your beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your beneficiary
designation will be revoked automatically.
Fifth, if you have any questions about this Beneficiary Designation Form or if
you need additional copies of this Form, please contact [Third Party
Administrator] at [TPA Telephone Number] or at the address or number given
below.
1.00 Designation of Beneficiary
1.01 Primary Beneficiary:
I designate the following person(s) as my Primary Beneficiary or Beneficiaries
to receive any amount due after my death under the terms of the Award Agreement
described at the top of this Beneficiary Designation Form. This benefit will be
paid, in the proportion specified, to:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    

-16-



--------------------------------------------------------------------------------



 



BELGIAN FORM

                     
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

1.02 Contingent Beneficiary
       If one or more of my Primary Beneficiaries die before I die, I direct
that any amount due after my death under the terms of the Award described at the
top of this Beneficiary Designation Form:
                                  Be paid to my other named Primary
Beneficiaries in proportion to the allocation given above (ignoring the interest
allocated to the deceased Primary Beneficiary); or
                                  Be distributed among the following Contingent
Beneficiaries:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

Elections made on this Beneficiary Designation Form will be effective only after
this Form is received
by [Third Party Administrator] and only if it is fully and properly completed
and signed.
[Grantee’s Name]

         
Date of Birth:
       
 
 
 
   
Address:
       
 
 
 
         

     Sign and return this Beneficiary Designation Form to [Third Party
Administrator] at the address given below.

             
Date
 
 
 
 
Signature    

Return this signed Beneficiary Designation Form to [Third Party Administrator]
at the following address:
[Third Party Administrator]
Attention: [TPA Contact’s Name]

-17-



--------------------------------------------------------------------------------



 



BELGIAN FORM
[Contact’s Address]
[TPA Telephone Number]

         
Received on:
       
 
 
 
   

         
By:
       
 
 
 
   

-18-